     Case 2:21-cv-02115-PKH Document 6         Filed 07/21/21 Page 1 of 1 PageID #: 22




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

RICK SHARRAH                                                                PETITIONER

v.                                  No. 2:21-CV-02115

RON BROWN, Sheriff of
Crawford County, Arkansas                                                 RESPONDENT

                                       JUDGMENT

         Pursuant to the order entered in this case on this date, this matter is DISMISSED

WITHOUT PREJUDICE.

         IT IS SO ADJUDGED this 21st day of July, 2021.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE
